      Case 1:18-cv-05892-JPB Document 36 Filed 05/08/20 Page 1 of 3




               The United States District Court
             For The Northern District Of Georgia                 ?~LEOu.s.D.C.
                                                                        ~N Ci.E~’S OFFICE
                                                                              .




                       Atlanta Division

Damir Durmic                        )
Alen Durmic,                        )
                                    )
            Plaintiff,
                                    )           CIVIL FILE ACTION
V
                                    )           No. 1-18-CV-5892-JPB
State Farm Mutual                   )
Automobile Insurance Company,       )
                                    )
            Defendant.




                          Discovery Process

            Certificate of service of the following Documents

       In accordance with Federal Rules of Civil Procedure, and local rules
Plaintiff certified they have this date May 4, 2020, served true and correct
copies of the following:

     (1)   Plaintiff’s Responses to Defendant’s Objections and Responses to
           the Plaintiff’s First Interrogatories.
     (2)   Plaintiff’s Objection to the Defendant’s Responses to Plaintiffs
            First Request for Admissions.
     (3)   Plaintiff’s Request to the Defendant to Cooperate with Discovery.


                                        1
       Case 1:18-cv-05892-JPB Document 36 Filed 05/08/20 Page 2 of 3




upon all parties to this matter, by the U.S. Mail addressed as follows with adequate
postage thereon to assure delivery:

                       Swift, Currie, McGhee & Hiers, LLP
                             The Peachtree, Suite 300
                            1355 Peachtree Street, N.E.
                             Atlanta, GA 30309-3231
                                   404.874.8800
                             404.888.6199 [facsimile]
                           brad.wo1ffø~swiftcurne.com




Respectfully submitted this 4th day of May, 2020.



                                      By: Damir Durmic & Alen Durmic
                                          Pro-se litigants

810 McDonald Circle
Commerce Ga, 30529
404-452-3387
damirdurmic7(~2Qmai1 corn                 1 ~
                                            Case 1:18-cv-05892-JPB Document 36 Filed 05/08/20 Page 3 of 3



                                                                                             uSMP~flRE PAD
From    -           I            J rnjc—                                                     30601
  10 ;~, C                                                        a
                                                                                             ~8!~r20
      ccc DK7S~2~5               ~‘
                                                                    102S         30303
                                                                                               $4.10
                                                                                             R23O4Mll539~7

       7019 0700 0001 9043 7853
            PLACE STICKER AT TOP OP ENVELOPE TO THE   HT
             OF THE RETURN ADDRESS FOLD AT DOTTED

                                                                    cO
              CERTIFIED MAIL


       liI~I ifVflhI I I IflhI ihI I l I~
       7019 0700 0001 9043 7853
                                                                                   F Th~         ehiL.
                                                                                                             ‘c&up~
                                                                    To.~-2-~ ~
                                                                                         /
                                                                           tAt                         00—     ‘4
       ea.                                        •        St
 Document                           Mailer
